Exhibit 10.1
CIC Tier I US
Form of Weyerhaeuser Company
Executive Change-in-Control Agreement
The following executive officers are covered by the Weyerhaeuser Company
Executive Change-in-Control Agreement:
Daniel S. Fulton
Ernesta Ballard
Patricia M. Bedient
James M. Branson
Lawrence B. Burrows
Srinivasan Chandrasekaran
Miles P. Drake
Thomas F. Gideon
John A. Hooper
Sandy D. McDade

 



--------------------------------------------------------------------------------



 



CIC Tier I US
Form of Executive
Change in Control Agreement
(Tier I)
Weyerhaeuser Company
January 1, 2010

 



--------------------------------------------------------------------------------



 



CIC Tier I US
Contents

             
Article 1.
  Term of This Agreement     1  
 
           
Article 2.
  Definitions     2  
 
           
Article 3.
  Participation and Continuing Eligibility Under This Agreement     7  
 
           
Article 4.
  Severance Benefits     7  
 
           
Article 5.
  Form and Timing of Severance Benefits     10  
 
           
Article 6.
  The Company’s Payment Obligation     11  
 
           
Article 7.
  Dispute Resolution     11  
 
           
Article 8.
  Outplacement Assistance     12  
 
           
Article 9.
  Section 409A     12  
 
           
Article 10.
  Successors and Assignment     12  
 
           
Article 11.
  Miscellaneous     13  

-i-



--------------------------------------------------------------------------------



 



CIC Tier I US
Weyerhaeuser Company
                                         (Executive)
Executive Change in Control Agreement (Tier I)
     THIS EXECUTIVE CHANGE IN CONTROL AGREEMENT (Tier I) is made and entered
into by and between Weyerhaeuser Company (hereinafter referred to as the
“Company”) and                                          (hereinafter referred to
as the “Executive”).
     WHEREAS, the Board of Directors of the Company has approved the Company
entering into change in control agreements with certain key executives of the
Company;
     WHEREAS, the Executive is a key executive of the Company;
     WHEREAS, should the possibility of a Change in Control of the Company
arise, the Board believes it is imperative that the Company and the Board should
be able to rely on the Executive to continue in his position, and that the
Company should be able to receive and rely on the Executive’s advice, if
requested, as to the best interests of the Company and its shareholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control; and
     WHEREAS, should the possibility of a Change in Control arise, in addition
to his regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate.
     NOW THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:
Article 1. Term of This Agreement
     Subject to the provisions of Article 10, this Agreement will commence on
the Effective Date and shall continue in effect for three (3) full calendar
years. However, at any time prior to the end of such three-year (3) period, and
at any time prior to the end of any extended term, the Committee may, in its
discretion, extend the term of this Agreement for any period of time up to three
(3) additional years. Notwithstanding the foregoing, this Agreement is subject
to annual review and may be amended or otherwise modified by the Committee in
its sole discretion subsequent to such annual review, provided that no Change in
Control shall have occurred.
     However, in the event a Change in Control occurs during the term of this
Agreement, this Agreement will remain in effect for the longer of
(i) twenty-four (24) full calendar months beyond the month in which such Change
in Control occurred or (ii) until all obligations of the Company to the
Executive hereunder have been fulfilled, and until all benefits required
hereunder have been paid to the Executive.

-1-



--------------------------------------------------------------------------------



 



CIC Tier I US
Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this Executive Change in Control Agreement (Tier I).  
  (b)   “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.     (c)   “Beneficial Owner” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.     (d)   “Beneficiary” means the persons or entities designated or deemed
designated by an Executive pursuant to Section 12.2.     (e)   “Board” means the
Board of Directors of the Company.     (f)   “Cause” means the Executive’s:

  (i)   Willful and continued failure to perform substantially the Executive’s
duties with the Company after the Company delivers to the Executive written
demand for substantial performance specifically identifying the manner in which
the Executive has not substantially performed the Executive’s duties;     (ii)  
Conviction of a felony; or     (iii)   Willfully engaging in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.

     For purposes of this Section 2(f), no act or omission by the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act or failure to act based on: (A) authority
given pursuant to a resolution duly adopted by the Board or (B) advice of
counsel for the Company shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
For purposes of subsections (i) and (iii) above, the Executive shall not be
deemed to be terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board) finding that in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
subsection (i) or (iii) above and specifying the particulars thereof in detail.

-2-



--------------------------------------------------------------------------------



 



CIC Tier I US

  (g)   “Change in Control” or “CIC” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:

  (i)   Any Person, but excluding the Company and any subsidiary of the Company
and any employee benefits plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company (collectively, “Excluded Persons”),
directly or indirectly, becomes the Beneficial Owner of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of directors of the Company and such ownership continues for at least a period
of thirty (30) days (with the end of such period being deemed the effective date
of the CIC); or     (ii)   During any twenty-four (24) consecutive month period,
the individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the Board; provided, however, that except as set forth in
the following sentence, an individual who becomes a member of the Board
subsequent to the beginning of the twenty-four (24) month period shall be deemed
to have satisfied such twenty-four (24) month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds (2/3) of the directors who then qualified
as Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this
Section 2(g)(ii). Notwithstanding the proviso set forth in the preceding
sentence, if any such individual initially assumes office as a result of or in
connection with either an actual or threatened solicitation with respect to the
election of directors (as such terms are used in Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, then such individual shall not be considered an Incumbent Director. For
purposes of this Section 2(g)(ii), if at any time individuals who initially
assumed office as a result of or in connection with an arrangement or
understanding between the Company and any Person (an “Entity Designee”)
constitute at least one-half (1/2) of the Board, none of such Entity Designees
shall be considered Incumbent Directors from that time forward; or     (iii)  
There is consummated:

(A) a plan of complete liquidation of the Company; or
(B) a sale or disposition of all or substantially all the Company’s assets in
one or a series of related transactions; or
(C) a merger, consolidation, or reorganization of the Company or the acquisition
of outstanding Common Stock and as a result of or in connection with such
transaction (1) thirty-five percent (35%) or more of the outstanding Common
Stock or the voting securities of the Company outstanding immediately prior
thereto or the outstanding shares of common stock or the combined voting power
of the outstanding voting securities of the surviving

-3-



--------------------------------------------------------------------------------



 



CIC Tier I US
entity are owned, directly or indirectly, by any other corporation or Person
other than (x) an Excluded Person or (y) a Person who is, or if such Person
beneficially owned five percent (5%) or more of the outstanding Common Stock
would be, eligible to report such Person’s beneficial ownership on Schedule 13G
pursuant to the rules under Section 13(d) of the Exchange Act or (z) a Person
that has entered into an agreement with the Company pursuant to which such
Person has agreed not to acquire additional voting securities of the Company
(other than pursuant to the terms of such agreement), solicit proxies with
respect to the Company’s voting securities or otherwise participate in any
contest relating to the election of directors of the Company, or take other
actions that could result in a Change in Control of the Company; provided that
this exclusion shall apply only so long as such agreement shall remain in
effect, or (2) the voting securities of the Company outstanding immediately
prior thereto do not immediately after such transaction continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than sixty percent (60%) of the combined voting power
of the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.

  (h)   “Change in Control Price” means, with respect to a share of the
Company’s common stock, the higher of:

  (i)   the highest reported sales price, regular way, of such share of common
stock in any transaction reported on the New York Stock Exchange Composite Tape
or other national exchange on which such shares are listed during the 60-day
period prior to and including the date of the Change in Control; or     (ii)  
if the Change in Control is the result of a tender or exchange offer or a
merger, reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of the Company, the highest price per such share
of common stock paid in such transaction; provided, however, that in the case of
incentive Options and SARs relating to incentive Options, the Change in Control
Price shall be the average of the high and low per share trading prices (or the
average of the opening and closing prices, or the closing price, if so
determined by the Committee) for the Company’s common stock as reported on the
consolidated transaction reporting system for New York Stock Exchange issues
during regular session trading or such other source the Committee deems reliable
for a single trading day or an average of trading days not to exceed 30 days
from the grant date of such Equity Award or other date on which such Equity
Award is exercised or deemed exercised pursuant to Section 5.2.

To the extent the consideration paid in any such transaction described above
consists all or in part of securities or other non-cash consideration, the value
of such securities or other non-cash consideration shall be determined in the
sole discretion of the Board.

  (i)   “Code” means the United States Internal Revenue Code of 1986, as
amended.

-4-



--------------------------------------------------------------------------------



 



CIC Tier I US

  (j)   “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.     (k)   “Company” means Weyerhaeuser Company, a Washington
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 11.     (l)   “Disability” shall have the meaning ascribed
to it in the Company’s Retirement Plan for Salaried Employees, or in any
successor to such plan.     (m)   “Effective Date” means January 1, 2008.    
(n)   “Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.  
  (o)   “Equity Awards” means any awards made from time to time to the Executive
of options to purchase the Company’s common stock (“Options”), restricted shares
of the Company’s common stock, stock appreciation rights (“SARs”), stock units
denominated in units of the Company’s common stock, performance shares, dividend
equivalents, or other incentive awards payable in shares of the Company’s common
stock under the terms of the LTIP.     (p)   “Exchange Act” means the United
States Securities Exchange Act of 1934, as amended.     (q)   “Executive” means
a key executive of the Company who has been presented with and signed this
Agreement.     (r)   “Good Reason” shall mean, without the Executive’s express
written consent, the occurrence of any one or more of the following events:

  (i)   A material reduction in the Executive’s authority, duties, or
responsibilities existing immediately prior to the CIC;     (ii)   Within two
(2) years following a Change in Control, and without the Executive’s consent,
the Company’s requiring the Executive to be based at a location that is at least
fifty (50) miles farther from the Executive’s primary residence immediately
prior to a Change in Control than is such residence from the Company’s
headquarters immediately prior to a Change in Control, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s business obligations as of the Effective Date;     (iii)   A
material reduction by the Company of the Executive’s Base Salary as in effect
immediately prior to the CIC;     (iv)   A material reduction in the benefits
coverage in the aggregate provided to the Executive immediately prior to the
CIC; provided, however, that reductions in the level of benefits coverage shall
not be deemed to be “Good Reason” if the Executive’s overall benefits coverage
is substantially consistent with the average level of benefits coverage of other
executives who have positions commensurate with the Executive’s position at the
acquiring company;

-5-



--------------------------------------------------------------------------------



 



CIC Tier I US

  (v)   A material reduction in the Executive’s level of participation,
including the Executive’s target-level opportunities, in any of the Company’s
short- and/or long-term incentive compensation plans in which the Executive
participates as of the Effective Date (for this purpose a material reduction
shall be deemed to have occurred if the aggregate “incentive opportunities” are
reduced by ten percent (10%) or more); or a material increase in the relative
difficulty of the measures used to determine the payouts under such plans (as
reasonably determined by the Executive); provided, however, that reductions in
the levels of participation or increase in relative difficulty of payout
measures shall not be deemed to be “Good Reason” if the Executive’s reduced
level of participation or difficulty of measures in each such program remains
substantially consistent with the level of participation or difficulty of the
measures of some or all other executives who have positions commensurate with
the Executive’s position at the acquiring company; or     (vi)   The failure of
the Company to obtain a satisfactory agreement from any successor to the Company
to assume and agree to perform this Agreement, as contemplated in Article 11.

Under this Agreement, Good Reason shall not be deemed to exist unless a “Change
in Control” has occurred within the time frame described in Section 4.2.
Moreover, in no event shall the Executive’s resignation be for Good Reason
unless (A) an event set forth above shall have occurred and the Executive
provides the Company with written notice thereof within thirty (30) days after
the Executive has knowledge of the occurrence or existence of such event, which
notice specifically identifies the event that the Executive believes constitutes
Good Reason, and (B) the Company fails to correct the event so identified in all
material respects within thirty (30) days after receipt of such notice.

  (s)   “LTIP” is the Weyerhaeuser Company 2004 Long-Term Incentive Plan or a
successor long-term incentive plan under which Equity Awards may be granted to
the Executive from time to time.     (t)   “Non-Competition and Release
Agreement” is an agreement, in substantially the form attached hereto in Annex
A, executed by and between the Executive and the Company as a condition to the
Executive’s receipt of the benefits described in Section 4.3.     (u)   “Person”
shall have the meaning ascribed to such term in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d).     (v)   “Qualifying Termination” means any of the events
described in Section 4.2, the occurrence of which triggers the payment of
Severance Benefits under Section 4.3.     (w)   “Retirement” shall mean early or
normal retirement under the Company’s Retirement Plan for Salaried Employees.  
  (x)   “Severance Benefits” means the Severance Benefits associated with a
Qualifying Termination, as described in Section 4.3.

-6-



--------------------------------------------------------------------------------



 



CIC Tier I US
Article 3. Participation and Continuing Eligibility Under This Agreement
     3.1 Participation. Subject to Section 3.2, as well as the remaining terms
of this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.
     3.2 Removal From Coverage. In the event the Executive’s job classification
is reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal. Removals occurring within two
(2) years after a CIC, shall be null and void for purposes of this Agreement.
Article 4. Severance Benefits
     4.1 Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits if

  (a)   the Executive’s employment with the Company shall end for any reason
specified in Section 4.2; and     (b)   the Executive is not (i) reemployed by
the Company or any subsidiary or affiliate of the Company whether in a salaried,
hourly, temporary, or full-time capacity, or (ii) retained as a consultant or
contractor by the Company or any subsidiary or affiliate of the Company, or
(iii) retained as a consultant or contractor by an entity acquiring the Company,
unless the reemployment or retention of such Executive has the prior written
approval of the Company’s Senior Vice President of Human Resources, of the
Company.

Receipt of Severance Benefits shall disqualify the Executive from eligibility to
receive any other severance benefits from the Company, including, without
limitation, those under any Executive Severance Agreement between the Company
and the Executive, as such agreement may be amended, supplemented, or otherwise
modified from time to time, or, if such agreement is no longer in effect, any
successor agreement thereto.
     4.2 Qualifying Termination. The occurrence of any one or more of the
following events within twenty-four (24) full calendar months following the
effective date of a CIC of the Company shall trigger the payment of Severance
Benefits to the Executive under this Agreement:

  (a)   An involuntary termination of the Executive’s employment by the Company,
authorized by the Company’s Senior Vice President of Human Resources, for
reasons other than for Cause, mandatory Retirement under the Company’s
applicable policies, or the Executive’s death, Disability, or voluntary
termination of employment (including voluntary Retirement) without Good Reason;
or     (b)   a voluntary termination by the Executive for Good Reason.

     4.3 Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits (and further contingent on the
proper execution of the Non-Competition and Release Agreement as set forth in
Section 4.8), as provided in Sections 4.1 and 4.2, and subject

-7-



--------------------------------------------------------------------------------



 



CIC Tier I US
to the cap described in Section 6.1, the Company shall pay to the Executive and
provide him with the following:

  (a)   An amount equal to three times the highest rate of the Executive’s
annualized Base Salary rate in effect at any time up to and including the
Effective Date of Termination.     (b)   An amount equal to three times the
Executive’s target annual bonus established for the bonus plan year in which the
Executive’s Effective Date of Termination occurs (or, if higher, the target
annual bonus established for the bonus plan year in which the CIC occurs).    
(c)   An amount equal to the Executive’s unpaid Base Salary and accrued vacation
pay through the Executive’s last day of work.     (d)   An amount equal to the
Executive’s unpaid actual annual bonus, paid for the plan year in which the
Executive’s Effective Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days completed in the then-existing fiscal
year through the Effective Date of Termination and the denominator of which is
three hundred sixty-five (365). Any payments hereunder are in lieu of any
bonuses otherwise payable under the Company’s applicable annual incentive plans.
    (e)   A lump sum payment of seventy-five thousand dollars ($75,000) (net of
required payroll and income tax withholding) in order to assist the Executive in
paying for replacement health and welfare coverage for a reasonable period
following the Executive’s Effective Date of Termination.     (f)   Full vesting
of the Executive’s benefits under any and all supplemental retirement plans in
which the Executive participates. For purposes of determining the amount of an
Executive’s benefits in such plans, such benefits shall be calculated under the
assumption that the Executive’s employment continued following the Effective
Date of Termination for three (3) full years (i.e., three (3) additional years
of age and service credits shall be added); provided, however, that for purposes
of determining “final average pay” under such programs, the Executive’s actual
pay history as of the effective date of termination shall be used. Payout of
such amounts shall occur at the time established under such plans.         To
the extent that the Executive is subject to a reduction of such benefits due to
application of any early retirement provisions, the three (3) additional years
of age shall be incorporated in the early retirement reduction calculation so as
to offset such reduction. Also, three (3) additional years of age, but not any
additional service, shall be used to determine the Executive’s eligibility for
early retirement benefits.     (g)   An amount equal to the value of the stock
equivalents representing premiums (including any appreciation and dividend
equivalents) that are forfeited under the Weyerhaeuser Company Deferred
Compensation Plan, in connection with the Executive’s Qualifying Termination. If
no such premiums are forfeited under the

-8-



--------------------------------------------------------------------------------



 



CIC Tier I US

      Weyerhaeuser Company Deferred Compensation Plan, then no amount shall be
payable under this Section 4.3(g).

  (h)   Unless otherwise provided in the instrument evidencing the Equity Award
or in a written employment or other agreement between the Executive and the
Company:

(i) Full vesting of any Equity Awards, which shall become immediately
exercisable and remain exercisable throughout their entire term;
(ii) Termination or lapsing of any restriction periods and restrictions imposed
on such Equity Awards that are not performance based;
(iii) Termination or lapsing of any restriction or other conditions applicable
to any such Equity Awards and such Equity Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant; and
(iv) Recognition of the target payout opportunities attainable under all
outstanding Equity Awards that are performance-based, which Equity Awards shall
be deemed to have been fully earned for the entire performance periods and
restrictions on such Equity Awards shall lapse and such Equity Awards shall be
immediately settled or distributed.
     4.4 Termination for Disability. Following a CIC of the Company, if the
Executive’s employment is terminated due to Disability, no compensation or
benefits shall be payable under this Agreement and the Executive shall instead
receive his Base Salary through the Effective Date of Termination, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s disability and other applicable compensation and benefits plans
and programs then in effect.
     4.5 Termination for Retirement or Death. Following a CIC of the Company, if
the Executive’s employment is terminated by reason of his death or voluntary
Retirement other than for Good Reason, no compensation or benefits shall be
payable under this Agreement and the Executive’s benefits shall instead be
determined in accordance with the Company’s retirement and other applicable
compensation and benefits plans and programs then in effect.
     4.6 Termination for Cause or by the Executive Other Than for Good Reason or
Retirement. Following a CIC of the Company, if the Executive’s employment is
terminated either (i) by the Company for Cause or (ii) by the Executive (other
than for Disability or death) and other than for Good Reason, no compensation or
benefits shall be payable under this Agreement and the Executive’s benefits
shall instead be determined in accordance with the Company’s applicable
compensation and benefits plans and programs then in effect.
     4.7 Notice of Termination. Any termination by the Company or by the
Executive for Good Reason under this Article 4 shall be communicated by a Notice
of Termination, unless the Executive is terminated for Cause, in which case no
Notice of Termination is required. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts

-9-



--------------------------------------------------------------------------------



 



CIC Tier I US
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
     4.8 Delivery of Non-Competition and Release Agreement. The payment of
Severance Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive or promptly following the Company’s receipt of a Notice of
Termination from the Executive. The Non-Competition and Release Agreement shall
be deemed effective upon the expiration of the required waiting periods under
applicable state and/or federal laws as more specifically described therein.
     To support the enforcement of the Non-Competition and Release Agreement,
the parties agree that the minimum value of the Non-Competition and Release
Agreement at the time this Agreement was entered into was at least 1.5 times the
Executive’s Base Salary that has been built into the severance formula in
Section 4.3.
     4.9 Removal From Representative Boards. In the event the terminating
Executive occupies any board of directors seats solely as a Company
representative, as a condition to receiving the severance set forth in
Section 4.3 the Executive shall immediately resign such position upon his
termination of employment with the Company, unless specifically requested in
writing by the Company otherwise.
Article 5. Form and Timing of Severance Benefits
     5.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d), 4.3(e) and 4.3(g) shall be paid in
cash to the Executive in a single lump sum, subject to the Non-Competition and
Release Agreement referred to in Section 4.8, as soon as practicable following
the Effective Date of Termination, but in no event beyond thirty (30) days from
the later of the Effective Date of Termination and the successful expiration of
the waiting periods described in Section 4.8.
     5.2 Treatment of Certain Equity Awards. Notwithstanding any other provision
of this Agreement, during the 60-day period from and after a Change in Control
(the “Exercise Period”), if the Committee shall determine at, or at any time
after, the time of grant, an Executive holding a Option or SAR exercisable
pursuant to Section 4.3(h) shall have the right, in lieu of the payment of the
purchase price for the shares of the Company’s common stock being purchased
under the Option or SAR and by giving notices to the Company, to elect (within
the Exercise Period) to surrender all or part of the Option or SAR to the
Company and to receive cash, within 30 days of such notice, in an amount equal
to the amount by which the Change in Control Price per share on the date of such
election shall exceed the purchase price per share of Company’s common stock
under the Option or SAR (the “spread”) multiplied by the number of shares of the
Company’s common stock granted under the Option or SAR as to which the right
granted under this Section 5.2 shall have been exercised.
     5.3 Withholding of Taxes. The Company shall be entitled to withhold from
any amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).

-10-



--------------------------------------------------------------------------------



 



CIC Tier I US
Article 6. The Company’s Payment Obligation
     6.1 Payment Obligations Absolute. Except as provided in this Article 6 and
Article 7 , the Company’s obligation to make the payments and the arrangements
provided for hereof shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right that the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Except as provided in this
Article 6 and in Article 7, each and every payment made hereunder by the Company
shall be final, and the Company shall not seek to recover all or any part of
such payment from the Executive or from whosoever may be entitled thereto, for
any reasons whatsoever.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.
     6.2 Contractual Rights to Benefits. Subject to Article 1 and Sections 3.2
and 6.3, this Agreement establishes and vests in the Executive a contractual
right to the benefits to which he may become entitled hereunder. However,
nothing herein contained shall require or be deemed to require, or prohibit or
be deemed to prohibit, the Company to segregate, earmark, or otherwise set aside
any funds or other assets, in trust or otherwise, to provide for any payments to
be made or required hereunder.
     6.3 Forfeiture of Severance Benefits and Other Payments. Notwithstanding
any other provision of this Agreement to the contrary, if it is determined by
the Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements and policies between the Executive and the Company, and any such
forfeiture provisions shall remain in full force and effect.
Article 7. Dispute Resolution
     7.1 Claims Procedure. The Executive may file a written claim with the
Company’s Senior Vice President of Human Resources, who shall consider such
claim and notify the Executive in writing of his or her decision with respect
thereto within ninety (90) days (or within such longer period not to exceed one
hundred eighty (180) days, as the Senior Vice President of Human Resources
determines is necessary to review the claim, provided that the Senior Vice
President of Human Resources notifies the Executive in writing of the extension
within the original ninety (90) day period). If the claim is denied, in whole or
in part, the Executive may appeal such denial to the Committee, provided the
Executive does so in writing within sixty (60) days of receiving the
determination by the Senior Vice President of Human Resources. The Committee
shall consider the appeal and notify the Executive in writing of its decision
with respect thereto within sixty (60) days (or within such longer period not to
exceed one hundred twenty (120) days as the Committee determines is necessary to
review the appeal, provided that the Committee notifies the Executive in writing
of the extension within the original sixty (60) day period).

-11-



--------------------------------------------------------------------------------



 



CIC Tier I US
     7.2 Finality of Determination. The determination of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.
Article 8. Outplacement Assistance
     Following a Qualifying Termination (as described in Section 4.2) the
Executive shall be reimbursed by the Company for the costs of all outplacement
services incurred by the Executive within the two (2) year period after the
Effective Date of Termination; provided, however, that the total reimbursement
shall be limited to twenty thousand dollars ($20,000) and shall be completed by
the end of the calendar year in which such two (2) year period expires.
Article 9. Section 409A
     Notwithstanding anything to the contrary in this Agreement, to the extent
the Executive must be treated as a “specified employee” within the meaning of
Section 409A of the Code (“Section 409A”), any Severance Benefits due to the
Executive on or within the six (6) month period following the Executive’s actual
termination date will accrue during such six (6) month period to the extent
required by Section 409A and will become payable in a lump sum payment on the
date six (6) months and one (1) day following the date of the Executive’s actual
termination; provided, however, that such payments will be paid earlier, at the
times and on the terms set forth in the applicable provisions of this Agreement,
if the Company reasonably determines that the imposition of additional tax under
Section 409A will not apply to an earlier payment of such payments. In addition,
this Agreement will be interpreted, operated, and administered by the Company to
the extent deemed reasonably necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under
Section 409A, including any temporary or final Treasury regulations and guidance
promulgated thereunder.
Article 10. Successors and Assignment
     10.1 Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effective date of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as he would be entitled to hereunder if
he had terminated his employment with the Company voluntarily for Good Reason.
Except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Effective Date of
Termination.
     10.2 Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by each Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the

-12-



--------------------------------------------------------------------------------



 



CIC Tier I US
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.
Article 11. Miscellaneous
     11.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and, prior to the effective date of a CIC, may be
terminated by either the Executive or the Company at any time, subject to
applicable law.
     11.2 Beneficiaries. The Executive may designate one or more persons or
entities as the primary and contingent Beneficiaries of any Severance Benefits
owing to the Executive under this Agreement. Such designation must be in the
form of a signed writing acceptable to the Committee and pursuant to such other
procedures as the Committee may decide. If no such designation is on file with
the Company at the time of the Executive’s death, or if no designated
Beneficiaries survive the Executive for more than fourteen (14) days, any
Severance Benefits owing to the Executive under this Agreement shall be paid to
the Executive’s estate.
     11.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     11.4 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     11.5 Modification. Except as provided in Article 1 and Section 3.2, no
provision of this Agreement may be modified, waived, or discharged following a
CIC unless such modification, waiver, or discharge is agreed to in writing and
signed by the Executive and by an authorized member of the Committee, or by the
respective parties’ legal representatives and successors.
     11.6 Effect of Agreement. This Agreement shall completely supersede and
replace any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company
other than the Executive Severance Agreement between the Company and the
Executive dated January 1, 2010, and is in lieu of any notice requirement,
policy, or practice. Without limiting the generality of the preceding sentence,
the Executive’s potential rights to severance pay, benefits, and notice under
the Executive Change in Control Agreement (Tier I) dated January 1, 2008 (the
“2008 Agreement”) shall be completely replaced and superseded by this Agreement
and such 2008 Agreement shall be of no further force and effect. As such, the
Severance Benefits described herein shall serve as the Executive’s sole recourse
with respect to termination of employment by the Company following a CIC. In
addition, Severance Benefits shall not be counted as “compensation,” or any
equivalent term, for purposes of determining benefits under other agreements,
plans, provisions, or practices owing to the Executive from the Company, except
to the extent expressly provided therein. Except as otherwise specifically
provided for in this Agreement, the Executive’s rights under all such
agreements, plans, provisions, and practices continue to be subject to the
respective terms and conditions thereof.

-13-



--------------------------------------------------------------------------------



 



CIC Tier I US
     11.7 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.

              Weyerhaeuser Company   Executive
 
           
By:
      By:    
 
           
Its:
      Name:    
 
           
Date:
      Date:    
 
           

-14-